Case 1:20-cv-01956-JEB Document 1-1 Filed 07/20/20 Page 1 of 4




                      Exhibit A




                                                   1:20-cv-1956
          Case 1:20-cv-01956-JEB Document 1-1 Filed 07/20/20 Page 2 of 4




BakerHostetler
                                                                                          Baker&Hostetler LLP
                                                                                          Washington Square , Suite 1100
                                                                                          1050 Connecticut Avenue , N.W.
                                                                                          Washington , DC 20036-5403
                                                                                          T 202 .861.1500
                                                                                          F 202 .86 1.17 83
May 14, 2020                                                                              www.bakerlaw.com

                                                                                          Mark W. DeLaquil
                                                                                          direct dial: 202.861.1527
                                                                                          mdelaquil@bakerlaw.com



VIA CERTIFIED MAIL

Administrator Andrew R. Wheeler
U.S. Environmental Protection Agency
Office of the Administrator (1101A)
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460

Re:     Notice of Intent to Sue for Agency Inaction on Petition for Small Refinery Hardship Exemption


Administrator Wheeler:

This firm represents United Refining Company (URC) in connection with its petition for a small
refinery hardship exemption to its Renewable Fuel Standards (RFS) under the Clean Air Act. URC’s
petition was properly submitted on December 18, 2019. Yet, as of the date of this notice, EPA has
failed to act on URC’s petition. Accordingly, pursuant to CAA § 304(b), 42 U.S.C. § 7604(b), URC
hereby respectfully provides notice of its intent to initiate a citizen suit against EPA for failure to
complete a non-discretionary action required under CAA § 211, 42 U.S.C. § 7545.

                 URC’S PETITION FOR SMALL REFINERY HARDSHIP EXEMPTION

On December 18, 2019, URC submitted its Section 211 petition for a small refinery hardship
exemption for its Warren, Pennsylvania facility. See 42 U.S.C. § 7545(o)(9)(B)(i). (A copy of URC’s
petition is attached hereto as Attachment 1.)

URC’s petition specifically documented the reasons why strict adherence to its RFS would create a
“disproportionate economic hardship” and impact URC’s ability “to remain competitive and
profitable.” (See Attachment 1, pp. 2-8.) Notably, URC’s hardship analysis demonstrates the clear
need for a small refinery exemption at URC’s Warren, Pennsylvania facility under the Dept. of
Energy’s March 2011 Small Refinery Exemption Study factors. (See id. discussing, among others:
URC’s inability to access outside capital or credit; URC’s inability to pursue other lines of business

      Atlanta   Chicago   Cincinnati     Cleveland     Columbus    Costa Mesa    Dallas     Denver    Houston
          Los Angeles   New York     Orlando     Philadelphia   San Francisco   Seattle     Washington, DC
           Case 1:20-cv-01956-JEB Document 1-1 Filed 07/20/20 Page 3 of 4

Page 2


besides the conversion of crude oil; local government and consumer requirements limiting the amount
of biodiesel that URC can blend into its diesel fuel pool; URC’s below-industry-average operating
margins; the Warren facility’s operation in a non-niche market; and considerable capital expenditures
for maintenance and compliance obligations in 2019.)

                  US EPA’S FAILURE TO PERFORM A NON-DISCRETIONARY ACT

Despite US EPA’s receipt of URC’s petition on or shortly after December 18, 2019, approximately
148 days have gone by without an agency decision. This delay far exceeds the mandatory 90-day
decision deadline imposed by Section 211.

42 U.S.C. § 7545(o)(9)(B)(iii) unambiguously states that “[t]he Administrator shall act on any petition
submitted by a small refinery for a hardship exemption not later than 90 days after the date of receipt
of the petition.” (emphasis added). Courts consistently interpret “shall” as “the language of
command.” See Sierra Club v. Jackson, 648 F.3d 848, 856 (D.C. Cir. 2011); Raymond Proffitt Found. v. U.S.
E.P.A., 930 F. Supp. 1088, 1097 (E.D. Pa. 1996) (citing cases).

US EPA’s failure to either grant or deny URC’s petition as of the date of this notice thus constitutes
a failure to perform a non-discretionary act within the mandated timeframe pursuant to 42 U.S.C.
§ 7545(o)(9)(B)(iii). Moreover, this failure to act has damaged (and continues to damage) URC.

                                     NOTICE OF INTENT TO SUE

The Clean Air Act authorizes civil actions against the Administrator to compel him or her to perform
any act or duty that is not discretionary. 42 U.S.C. § 7604(a)(2). Given US EPA’s ongoing failure to
act on URC’s petition for a small refinery hardship exemption within 90 days of receipt, URC hereby
provides notice of its intent to initiate a citizen’s suit against US EPA in the appropriate United States
District Court sixty (60) days after US EPA’s receipt of this notice (absent corrective action by US
EPA within that timeframe). See 42 U.S.C. § 7604(b)(2). While URC’s hope is that this matter can be
resolved without litigation—as a result of US EPA acting on URC’s petition within 60 days—URC is
prepared to seek all available relief under Section 304 as a result of US EPA’s inaction.

Pursuant to 40 CFR §54.3(a), URC’s address is:

         United Refining Company
         Attn: Jeff Fitzgerald, Director of Regulatory Reporting
         15 Bradley Street
         Warren, PA 16365
         jfitzgerald@urc.com

Given the ongoing COVID-19 pandemic, please be sure to provide a decision or other response to
this letter by electronic mail. Please also provide a courtesy copy of any such correspondence to me
as well.
         Case 1:20-cv-01956-JEB Document 1-1 Filed 07/20/20 Page 4 of 4

Page 3



Respectfully submitted,



Mark W. DeLaquil
Partner




Attachments:

   1. December 18, 2019 Petition for Small Refinery Hardship Exemption
